The defendants Miriam Brauner, sued herein as John Doe, and Lenox Bake Shop, Inc., who appeared specially and solely for the purpose of moving to vacate and set aside a requisition to replevy certain chattels, appeal from the order which denied their motion. Order affirmed, with $10 costs and disbursements. The papers on which the requisition issued complied with the requirements of section 1096 of the Civil Practice Act and sufficiently stated that a demand had been made for the chattels. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.